UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4811


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CEDRIC LEE LOCKLEAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cr-00032-FL-3)


Submitted:   February 1, 2017             Decided:   February 6, 2017


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


David L. Neal, Hillsborough, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cedric        Lee    Locklear     seeks      to   appeal      his    conviction         and

sentence.      The Government has moved to dismiss the appeal based

on the appellate waiver in Locklear’s plea agreement.                                    In a

criminal case, a defendant must file his notice of appeal within

14   days     after      the    entry    of       judgment.         Fed.       R.    App.    P.

4(b)(1)(A).         With or without a motion, the district court may

extend the time in which to file a notice of appeal for an

additional 30 days from the expiration of this time period upon

a finding of excusable neglect or good cause.                            Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

     The district court entered judgment on December 19, 2013.

The notice of appeal was filed on October 24, 2014. *                              As Locklear

failed   to    file      a   timely     notice      of     appeal    or       to    obtain   an

extension     or     reopening    of    the       appeal    period       in   the     district

court, we dismiss the appeal.                     We thus grant the Government’s

motion to the extent it seeks dismissal of the appeal.                                       We

dispense      with       oral   argument       because       the     facts         and   legal




     * See Houston v. Lack, 487 U.S. 266, 276 (1988) (prisoner’s
notice of appeal filed at the time it is delivered to prison
officials for mailing).



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3